The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Embodiment I corresponding to claims 1-15 in the reply filed on 7/11/2022 is acknowledged. According claims 16-20 are herein withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cleaning member is closer to a rear end of the cart body than is a rotational axis of the front wheel” in claim 6 must be shown or the feature(s) canceled from the claim(s).  Applicant’s figs.2 and 3 show the cleaning member 11 to be closer a front end of the cart body (i.e. closer to the rotational axis of the front wheel) than to the rear end of the cart body. Additionally, applicant’s disclosure and drawings do not appear to support that the cleaning member is closer to a rear end of the cart body than a rotational axis of the front wheel. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of applicant cited Masaru (JP 2006-217690) in view of English Machine Translation of Asaoka et al. (JP 2013-48511).
Regarding Claim 1,
Masaru (figs.1-4) teaches a shopping cart, comprising:
	a cart body (see fig.1) having one or more wheels (5a, 5b, 6a, 6b);
	a non-contact power receiving device (12) mounted on a bottom portion of the cart body (see fig.1, 12 is mounted on a bottom portion of the cart body), the non-contact power receiving device (12) having a power receiving surface region on a bottom surface thereof (see figs.1 and 3, pars [51-52]; receiving device 12 has a receiving surface region on a bottom surface thereof).
	Masaru does not explicitly disclose a cleaning member at the bottom portion of the body, the cleaning member extending downwardly beyond the bottom surface of the non-contact power receiving device and nearer a front end of the body than is the power receiving surface region. 
	Asaoka (figs.1-5), however, teaches a cleaning member (109b) at the bottom portion of the moving object body (10, par [23]; 109b is at the bottom surface of body 10), the cleaning member (109b) extending downwardly beyond the bottom surface of the non-contact power receiving device (110) and nearer a front end of the moving object body (10) than is the power receiving surface region (pars [23-25, 32]; 109b extends downwardly in the sweeping state beyond the bottom surface of the vehicle of the non-contact power receiving device 110 to make contact with the ground and sweep foreign matter. Pars 24-25 states 109b is disposed nearer a front end of the body 10 than is the power receiving surface region of power receiving device 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Masaru to that of Asaoka’s cleaning member attached to the bottom portion of the moving object body. The motivation would have been for enhancing wireless power charging efficiency by removing foreign objects from the power supply device/unit.
Regarding Claim 2,
Masaru in view of Asaoka teaches the claimed subject matter in claim 1 and the combination further teaches wherein the cleaning member extends downward beyond the one or more wheels (Asaoka, figs.4A, 7, pars [32, 61, 68]; Asaoka teaches the brush 301 of the cleaning member 109b extends downward beyond the one or more wheels by making contact with the ground to sweep out the foreign matter. Additionally, the brush may be made oblique with respect to the ground and thus increases the contact area between the brush and the ground- this reads on the broadest reasonable interpretation of “the cleaning member extends beyond the one or more wheels”). Furthermore, increasing the length of the bristles of the cleaning member’s brush so that it extends downward beyond the one or more wheels would have been obvious and well-within the level of ordinary skill in the art to more efficiently sweep foreign matter.
Regarding Claim 3,
Masaru in view of Asaoka teaches the claimed subject matter in claim 1 and the combination further teaches wherein the cleaning member is attached to the non-contact power receiving device (Masaru, figs.1-4 and Asaoka, figs.1 and 3, pars [23, 33]; Asaoka teaches the cleaning member 109b is attached to the non-contact power receiving device read on by the bottom surface of the vehicle+ bottom surface of 110. Thus, the combination teaches the cleaning member is attached to the non-contract power receiving device noting that “device” is broad and is not defined). Additionally, it would have been an obvious matter of design choice to attach the cleaning member to the non-contact power receiving device in order to remove foreign matter from the power supply before the receiving device receives electric energy from the power supply.
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein a width of the cleaning member in a lateral direction of the cart body is equal to or greater than a width of the non-contact power receiving device in the lateral direction (Asaoka, see figs.3 and 5, the cleaning member 109b is illustrated in a lateral direction of the cart body 10 as being greater than a width of the non-contact power receiving device 110 in lateral direction). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the width of the cleaning member in a lateral direction of the cart body to be equal to or greater than a width of the non-contact power receiving device in the lateral direction since it has been held that  selection of values of components (i.e. widths of components in this particular case) and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the  expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.05 for the obviousness to select specific values and/or ranges of values for known components in the art.
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein the one or more wheels include two front wheels that are aligned in the lateral
direction (Masaru, figs.1-4, front wheels 5a and 5b and Asaoka, fig. 3, two front wheels of 10), and there is a distance between the two front wheels (see Masaru, figs.1-4, distance between front wheels 5a and 5B and Asaoka, fig.3, distance between two front wheels 10). The combination does not explicitly disclose the width of the cleaning member in the lateral direction is less than a distance between the two front wheels; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the width of the cleaning member in the lateral direction to be less than a distance between the two front wheels since it has been held that selection of values of components (i.e. the width of the cleaning member being less than the distance between two front wheels in this particular case) and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the  expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.05 for the obviousness to select specific values and/or ranges of values for known components in the art.
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the one or more wheels include a front wheel (Masaru, figs.1-4, front wheel 5a and/or 5b and Asaoka, fig. 3, front wheel of 10), the cleaning member (109b) is at a distance to the rear end of the cart body than is a rotational axis of the front wheel (Masaru, figs.1-4 and Asaoka, fig.3; modified Masaru teaches the cleaning member is at a distance to the rear end of the cart body than the rotational axis of the front wheel).
The combination does not explicitly disclose the cleaning member is closer to a rear end of the cart body than is a rotational axis of the front wheel; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the cleaning member closer to a rear end of the cart body than a rotational axis of the front wheel since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, selecting the cleaning member to be closer to a rear end of the cart body than the rotational axis of the front would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the cleaning member is closer to the front end of the cart body than is a front end of the non-contact power receiving device (Masaru, figs.1-4 and Asaoka, see fig.1, pars [23-24]; Asaoka teaches the cleaning member 109b is closer to the front end in the sweeping state of the moving object body than the front end of the non-contract power receiving device 110. Thus, the combination teaches Masaru’s cart body would have the cleaning member closer to the front end of the body than the front end of the non-contact power receiving device).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and Asaoka further teaches wherein the cleaning member (109b) includes a brush (see fig.3, 301, par [32]).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches a second cleaning member (Asaoka, figs.1, 3 and 5, item 109a) at the bottom portion of the cart body (Masaru, figs.1-4 teaches the cart body and Asaoka, figs.1, 3, and 5, pars [23-24] teaches second cleaning member 109a at the bottom portion of the body 10), the second
cleaning member extending downward beyond the bottom surface of the non-contact
power receiving device and closer to a rear end of the cart body than is the power
receiving surface (Asaoka, figs.1, 3, and 5, pars [23-25]; second cleaning member 109a extending downward when in the sweeping state beyond the bottom surface of the non-contact power receiving device 110 and closer to a rear end/side of the body than the power receiving surface of the receiving device 110).
Regarding Claim 10,
Masaru in view of Asaoka teaches the claimed subject matter in claim 9 and the combination further teaches wherein the second cleaning member extends beyond the one or more wheels (Asaoka, figs.4A, 7, pars [32, 61, 68]; Asaoka teaches the brush 301 of the cleaning member 109a extends beyond the one or more wheels by making contact with the ground to sweep out the foreign matter. Additionally, the brush may be made oblique with respect to the ground and thus increases the contact area between the brush and the ground- this reads on the broadest reasonable interpretation of “the cleaning member extends beyond the one or more wheels”).  Furthermore, increasing the length of the bristles of the cleaning member’s brush so that it extends downward beyond the one or more wheels would have been obvious and well-within the level of ordinary skill in the art to more efficiently sweep foreign matter.
Regarding Claim 11,
Masaru (figs.1-4) teaches shopping cart system, comprising:
a plurality of shopping carts that are stackable (pars [40, 49]; “shopping cart be telescopically connected to another shopping cart… plurality of shopping carts can be simultaneously supplied with power”- “telescopically connected” meets the broadest reasonable interpretation of “stackable” as illustrated in applicant’s fig.6 since telescopically makes an object longer by sliding sections into each other. By sliding shopping carts into each other, you have a “stackable” configuration), each of the shopping carts including:
	a cart body (see fig.1) having one or more wheels (5a, 5b, 6a, 6b);
	a non-contact power receiving device (12) mounted on a bottom portion of the cart body (see fig.1, 12 is mounted on a bottom portion of the cart body), the non-contact power receiving device (12) having a power receiving surface region on a bottom surface thereof (see figs.1 and 3, pars [51-52]; receiving device 12 has a receiving surface region on a bottom surface thereof); and
	a non-contact charging cart station (see fig.2) including:
	a housing (see figs.1-2; floor surface+ guide rails 14a, 14b, 15a, 15b, and 17) having a cart placement surface (pars [45-46]; floor surface and/or floor surface+ guide rails 14a, 14b, 15a, 15b) on which shopping carts are stacked in a cart placement direction (pars [49, 66]; shopping carts are stacked/telescopically connected on the cart placement surface in a cart placement direction); and
	a plurality of non-contact power supplying devices that are provided in the housing (pars [48-49]; “plurality of power supply units 13 disposed in base 17 of the housing at the same pitch as the connection pitch of the shopping cart…”; thus, the power supplying devices 13 are disposed in base 17 of the housing) and aligned along the cart placement surface in the cart placement direction (par [49]; the plurality of power supply units 13 can be disposed in base 17 of the housing and are aligned along the floor surface at the same pitch as the connection pitch of the shopping cart so that the plurality of connected shopping carts can be simultaneously supplied with power. Thus, the plurality of power supply units 13 are aligned along the cart placement surface in the cart placement direction to supply power to the carts simultaneously).
Masaru does not explicitly disclose a cleaning member at the bottom portion of the body, the cleaning member extending downwardly beyond the bottom surface of the non-contact power receiving device and nearer a front end of the body than is the power receiving surface region. 
	Asaoka (figs.1-5), however, teaches a cleaning member (109b) at the bottom portion of the moving object body (10, par [23]; 109b is at the bottom surface of body 10), the cleaning member (109b) extending downwardly beyond the bottom surface of the non-contact power receiving device (110) and nearer a front end of the moving object body (10) than is the power receiving surface region (pars [23-25, 32]; 109b extends downwardly in the sweeping state beyond the bottom surface of the vehicle of the non-contact power receiving device 110 to make contact with the ground and sweep foreign matter. Pars 24-25 states 109b is disposed nearer a front end of the body 10 than is the power receiving surface region of power receiving device 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of each of Masaru’s plurality of shopping carts to include that of Asaoka’s teachings of a cleaning member attached to the bottom portion of the moving object body. The motivation would have been for enhancing wireless power charging efficiency by removing foreign objects from the power supply device/unit.
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 11 and the combination further teaches wherein the noncontact power receiving device of each of the shopping carts when stacked is located above one of the non-contact power supplying devices (Masaru, pars [49, 66]; Masaru teaches the stacked shopping carts with their respective devices are each located above the non-contact power supplying devices 13 so that they are “simultaneously supplied with power”).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of applicant cited Masaru (JP 2006-217690) in view of English Machine Translation of Asaoka et al. (JP 2013-48511) in further view of Nizuma (2015/0128362 A1).
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 11. The combination does not explicitly disclose a plurality of grooves forward of the plurality of non-contact power supplying devices, respectively, each of the grooves extending in a lateral direction of the housing.
Nizuma (figs.1-2), however, teaches a plurality of grooves forward of the plurality of non-contact power supplying devices, respectively, (see figs.1-2, items 11 and 12 forward of the non-contact power supply device K; thus in the combination of references, the plurality of grooves 11 and 12 would be in the front and back of each of Masaru’s plurality of non-contact power supplying devices 13. This makes each of the grooves forward each respective transmitter coil 13), each of the grooves extending in a lateral direction of the housing (see fig.1, pars [45-46]; the grooves 11 and 12 extend in a lateral direction of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination, specifically Masaru’s plurality of non-contact power supplying devices to that of Nizuma’s plurality of grooves so that each of Masaru’s non-contact power supplying devices would have a groove forward of it and extending in a lateral direction. The motivation would have been to provide a place for the foreign object to be received at when it is removed from the upper surface of the charging coil to enhance charging efficiency. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of applicant cited Masaru (JP 2006-217690) in view of English Machine Translation of Asaoka et al. (JP 2013-48511) in further view of Nizuma (2015/0128362 A1) in further view of Lee (2021/0330165 A1).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 12. The combination does not explicitly disclose the cart placement surface includes a plurality of second grooves, and each of the second grooves is positioned such that at least a part of the cleaning member of the moving object is located therein when the power receiving surface region of said moving object faces a power supplying surface of a corresponding one of the non-contact power supplying devices. 
Lee (figs.4-5), however, teaches the cart placement surface (302) includes a second groove (360), and the second groove (360) is positioned such that at least a part of the cleaning member (270) of the moving object (200) is located therein (see fig.5, par [92]; cleaning member 270 positioned/located in the second groove 360) when the power receiving surface region of said moving object (see fig.5, power receiving surface of 220 of moving object 200) faces a power supplying surface of a corresponding one of the non-contact power supplying devices (see fig.5, at least a part of brush 270 is located in second groove 360 when the power receiving surface region of 220 faces the power supplying surface of a corresponding non-contact power supplying device 320). 
Thus, the combination would obviously reproduce the second groove into a plurality of second grooves forward of the combination of references plurality of grooves, respectively, for each receiving device of each shopping cart so that each cleaning member of each cart would have its respective second groove. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lee in order to provide an alternative option for reducing pressure on Asaoka’s brush against a floor by having a groove/opening the right size/location for the brush. Having two options: 1) retract/fold the brush and; 2) a groove the right size/location for the brush results in more dynamic and flexible system.
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the plurality of second grooves has a depth (Lee, see fig.4, second groove(s) 360 has a depth) and the plurality of grooves has a depth (Nizuma, see figs.5A-5C, plurality of grooves 11 and 12 have a depth to receive the foreign matter).
The combination does not explicitly disclose wherein a depth of the plurality of second grooves is less than a depth of the plurality of grooves; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the depth of the plurality of second grooves to be less than a depth of the plurality of grooves since it has been held that selection of values of components (i.e. depths of components in this particular case) and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.05 for the obviousness to select specific values and/or ranges of values for known components in the art. Furthermore, there are a limited number of options for the selection of depths: 1) depth of the plurality of second grooves is less than a depth of the plurality of grooves or; 2) depth of the plurality of second grooves is equal to a depth of the plurality of grooves or; 3) depth of the plurality of second grooves is greater than a depth of the plurality of grooves- these are all obvious options and well-within the level of ordinary skill in the art. See MPEP 2143 (E). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836